Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this this
22nd day of October 2018, by and between Melinta Therapeutics, Inc., a Delaware
corporation (the “Company”), and John Johnson (“Executive”).

W I T N E S S E T H :

WHEREAS, the Company desires to employ Executive and to enter into this
Agreement embodying the terms of such employment, and Executive desires to enter
into this Agreement and to accept such employment, subject to the terms and
provisions of this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

Section 1. Definitions.

Terms used herein with initial capitalization not otherwise defined are defined
in Appendix A to this Agreement.

Section 2. Acceptance and Term.

The Company hereby agrees to employ Executive and Executive hereby accepts
employment by the Company on the terms and conditions hereinafter set forth.
Executive’s term of employment by the Company under this Agreement (the “Term”)
commenced on October 18, 2018 (the “Commencement Date”) and continue through the
six-month anniversary of the Commencement Date (the “Initial Term”); provided,
however, that the Term shall thereafter be automatically extended for unlimited
additional one-month periods (the “Additional Term”) unless, at least thirty
(30) days prior to the then-scheduled date of expiration of the Initial Term or
fifteen (15) days prior to the the-scheduled expiration of any Additional Term,
as applicable, either (x) the Company gives notice to Executive that it is
electing not to so extend the Term; or (y) Executive gives notice to the Company
that he is electing not to so extend the Term. Notwithstanding the foregoing,
the Term may be earlier terminated in strict accordance with the provisions of
Section 8 below, in which event Executive’s employment with the Company shall
expire in accordance therewith. For the avoidance of doubt, notice of
non-extension of the Term shall not be treated as a termination by the Company
without Cause, and Executive shall not be entitled to any Severance Benefits
upon such termination of this Agreement.

Section 3. Position, Duties, and Responsibilities; Place of Performance.

(a) Position, Duties, and Responsibilities. During the Term, Executive shall be
employed and serve as the Interim Chief Executive Officer of the Company
(together with such other position or positions consistent with Executive’s
titles and positions as Interim Chief Executive Officer of the Company as the
Board shall specify from time to time), reporting directly to the Chairman of
the Board, and shall have such duties and responsibilities commensurate with
such titles and positions as the most senior officer of the Company.



--------------------------------------------------------------------------------

(b) Performance. Executive shall devote Executive’s full business time,
attention, skill, and best efforts to the performance of Executive’s duties
under this Agreement and shall not engage in any other business or occupation
during the Term, including, without limitation, any activity that (x) conflicts
with the interests of the Company or any other member of the Company Group,
(y) interferes with the proper and efficient performance of Executive’s duties
for the Company, or (z) interferes with Executive’s exercise of judgment in the
Company’s best interests. Notwithstanding the foregoing, nothing herein shall
preclude Executive from (i) serving, with the prior written consent of the
Board, as a member of the boards of directors or advisory boards (or their
equivalents in the case of a non-corporate entity) of non-competing businesses
and charitable organizations, (ii) engaging in charitable activities and
community affairs, and (iii) managing Executive’s personal investments and
affairs; provided, however, that the activities set out in clauses (i), (ii),
and (iii) shall be limited by Executive so as not to materially interfere,
individually or in the aggregate, with the performance of Executive’s duties and
responsibilities hereunder.

(c) Place of Performance. Executive acknowledges and agrees that, during the
Term, he shall be required to spend sufficient time among each of the Company
offices and other business locations to effectively perform his duties and
responsibilities, and that frequent business travel may be necessary. Executive
shall not be required to relocate his residence in connection with his
employment under this Agreement.

Section 4. Compensation.

During the Term, Executive shall be entitled to the following compensation:

(a) Salary. Executive shall be paid a monthly Salary, payable in accordance with
the regular payroll practices of the Company, of not less than $78,650, with
increases, if any, as may be approved in writing by the Compensation Committee.

(b) Sign-On Equity Grants. On or as soon as practicable following the
Commencement Date, the Company shall grant to Executive:

(i) A stock option to purchase 150,000 shares of the Company (the “Initial Stock
Option Grant”), at an exercise price equal to the closing price per share of
common stock on the Nasdaq on the grant date. Subject to Executive’s continuing
to provide services in any capacity (including, but not limited to, service as a
member of the Board) to the Company through each applicable vesting date, the
Initial Stock Option Grant will vest and become exercisable over a period of
twelve (12) months from the Commencement Date, eight and one-third
percent (8.33%) of the applicable award vesting on the first month anniversary
of the Commencement Date, and eight and one-third percent (8.33%) vesting on
each monthly anniversary thereafter, and will be granted in the form of stock
option award agreement provided to Executive with this Agreement; and

(ii) A restricted stock unit award for 50,000 shares of the Company (the
“Initial Restricted Stock Unit Grant”). Subject to Executive’s continuing to
provide services in any capacity (including, but not limited to, service as a
member of the Board) to the Company through the applicable vesting date, the
Initial Restricted Stock Unit Grant will vest and be settled on the one year
anniversary of the Commencement Date, and will be granted in the form of
restricted

 

2



--------------------------------------------------------------------------------

stock unit award agreement provided to Executive with this Agreement. The
Initial Restricted Stock Unit Grant will participate in any dividends paid to
stockholders of the Company during such vesting period; provided, that dividends
on shares underlying unvested restricted stock units shall be subject to the
same vesting requirements as the underlying shares on which such dividends are
paid and payment deferred and paid within ten (10) days after such restricted
stock units become vested (and will be forfeited to the extent unvested
restricted stock units are forfeited).

(c) Change in Control. To the extent not already vested, the Initial Stock
Option Grant and the Initial Restricted Stock Unit Grant will fully vest upon a
Change in Control (and participate fully with other stockholders in such Change
in Control) if Executive is providing services in any capacity (including, but
not limited to, service as a member of the Board) to the Company on the date of
such Change in Control.

Section 5. Employee Benefits.

During the Term, Executive shall be entitled to participate in health,
insurance, retirement, and other benefits provided generally to similarly
situated executives of the Company. Executive shall also be entitled to the same
number of holidays and sick days, as well as any other benefits, in each case as
are generally allowed to similarly situated executive of the Company in
accordance with the Company policy as in effect from time to time. Nothing
contained herein shall be construed to limit the Company’s ability to amend,
suspend, or terminate any employee benefit plan or policy at any time without
providing Executive notice, and the right to do so is expressly reserved.

Section 6. Key-Man Insurance.

At any time during the Term, the Company shall have the right to insure the life
of Executive for the sole benefit of the Company, in such amounts, and with such
terms, as it may determine. All premiums payable thereon shall be the obligation
of the Company. Executive shall have no interest in any such policy, but agrees
to cooperate with the Company in procuring such insurance by submitting to
physical examinations, supplying all information required by the insurance
company, and executing all necessary documents, provided that no financial
obligation is imposed on Executive by any such documents. The Company shall
maintain, and instruct such insurance company and its agents to maintain, any
such physical examination and other application submissions in strictest
confidence.

Section 7. Reimbursement of Business Expenses.

During the Term, the Company shall pay (or promptly reimburse Executive) for
documented, out-of-pocket expenses reasonably incurred by Executive in the
course of performing Executive’s duties and responsibilities hereunder, which
are consistent with the Company’s policies in effect from time to time with
respect to business expenses, subject to the Company’s requirements with respect
to reporting of such expenses.

 

3



--------------------------------------------------------------------------------

Section 8. Termination of Employment.

(a) General. The Term shall terminate earlier than as provided in Section 2
hereof upon the earliest to occur of (i) Executive’s death, (ii) a termination
by reason of a Disability, (iii) a termination by the Company with or without
Cause, and (iv) a termination by Executive for any reason. Upon any termination
of Executive’s employment for any reason, except as may otherwise be requested
by the Company in writing and agreed upon in writing by Executive, Executive
shall be deemed to have resigned from any and all directorships, committee
memberships, and any other positions Executive holds with the Company or any
other member of the Company Group and hereby agrees to execute any documents
that the Company (or any member of the Company Group) determines necessary to
effectuate such resignations. Notwithstanding anything herein to the contrary,
the payment (or commencement of a series of payments) hereunder of any
“nonqualified deferred compensation” (within the meaning of Section 409A of the
Code) upon a termination of employment shall be delayed until such time as
Executive has also undergone a “separation from service” as defined in Treas.
Reg. 1.409A-1(h), at which time such nonqualified deferred compensation
(calculated as of the date of Executive’s termination of employment hereunder)
shall be paid (or commence to be paid) to Executive on the schedule set forth in
this Section 8 as if Executive had undergone such termination of employment
(under the same circumstances) on the date of Executive’s ultimate “separation
from service.”

(b) Termination Due to Death or Disability. Executive’s employment shall
terminate automatically upon Executive’s death. The Company may terminate
Executive’s employment immediately upon the occurrence of a Disability, such
termination to be effective upon Executive’s receipt of written notice of such
termination. Upon Executive’s death or in the event that Executive’s employment
is terminated due to Executive’s Disability, Executive or Executive’s estate or
Executive’s beneficiaries, as the case may be, shall be entitled to:

(i) The Accrued Obligations;

(ii) a single sum cash amount, payable on the sixtieth (60th) day following his
Termination Date, in an amount equal to Executive’s Salary which would have been
paid from the Termination Date through the expiration of the then-current Term
had Executive not been terminated (the “Lump Sum Payment”);

(iii) To the extent permitted by applicable law without any penalty to Executive
or any member of the Company Group and subject to Executive’s election of COBRA
continuation coverage under the Company’s group health plan, on the first
regularly scheduled payroll date of each month of the COBRA Continuation Period,
the Company will pay Executive an amount equal to the “applicable percentage” of
the monthly COBRA premium cost; provided, that the payments pursuant to this
clause (iii) shall cease earlier than the expiration of the COBRA Continuation
Period in the event that Executive becomes eligible to receive any health
benefits, including through a spouse’s employer, during the COBRA Continuation
Period. For purposes hereof, the “applicable percentage” shall be the percentage
of Executive’s health care premium costs covered by the Company as of the
Termination Date. Amounts paid by the Company on behalf of Executive pursuant to
this clause (iii) shall be imputed to Executive as additional taxable income to
the minimum extent as may be required to avoid adverse consequences to Executive
or the Company under either Section 105(h) of the Code or the Patient Protection
and Affordable Care Act of 2010; provided that, if such imputation does not
prevent the imposition of an excise tax under, or the violation of, the Patient
Protection and Affordable Care Act (as amended by the Health Care and Education
Reconciliation Act of 2010 and as amended from time to time), including, without
limitation, Section 4980D of the Code, the Company shall no longer provide for
payment of such medical and dental benefits to Executive (without otherwise
limiting Executive’s rights to continuation coverage under applicable law at his
personal expense) (the “COBRA Continuation Coverage”); and

 

4



--------------------------------------------------------------------------------

(iv) full vesting, exercisability and non-forfeitability, as applicable, as of
the Termination Date, of any unvested portion of the Initial Stock Option Grant
and Initial Restricted Stock Unit Grant (the “Equity Acceleration”).

Following Executive’s death or a termination of Executive’s employment by reason
of a Disability, except as set forth in this Section 8(b), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

(c) Termination by the Company with Cause.

(i) The Company may terminate Executive’s employment at any time with Cause,
effective upon Executive’s receipt of written notice of such termination;
provided, however, that with respect to any Cause termination relying on clause
(ii) or (vi) of the definition of Cause set forth in paragraph (f) in Appendix A
to this Agreement, to the extent that such act or acts or failure or failures to
act are curable, Executive shall be given not less than ten (10) days’ written
notice by the Board of the Company’s intention to terminate him with Cause, such
notice to state in detail the particular act or acts or failure or failures to
act that constitute the grounds on which the proposed termination with Cause is
based, and such termination shall be effective at the expiration of such ten
(10) day notice period unless Executive has fully cured such act or acts or
failure or failures to act that give rise to Cause during such period.

(ii) In the event that the Company terminates Executive’s employment with Cause,
Executive shall be entitled only to the Accrued Obligations. Following such
termination of Executive’s employment with Cause, except as set forth in this
Section 8(c)(ii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

(d) Termination by the Company without Cause. The Company may terminate
Executive’s employment at any time without Cause, effective upon Executive’s
receipt of written notice of such termination. In the event that Executive’s
employment is terminated by the Company without Cause (other than due to death
or Disability), Executive shall be entitled to:

(i) The Accrued Obligations;

(ii) The Lump Sum Payment; and

(iii) The COBRA Continuation Coverage.

Notwithstanding the foregoing, the payments and benefits described in clause
(iii) above shall immediately terminate, and the Company shall have no further
obligations to Executive with respect thereto, in the event that Executive
breaches any provision of the Restrictive Covenant Agreement. Following such
termination of Executive’s employment by the Company without Cause, except as
set forth in this Section 8(d), Executive shall have no further rights to any
compensation or any other benefits under this Agreement. For the avoidance of
doubt, Executive’s sole and exclusive remedy upon a termination of employment by
the Company without Cause shall be receipt of the Severance Benefits.

 

5



--------------------------------------------------------------------------------

(e) Termination by Executive for any Reason. Executive may terminate Executive’s
employment for any reason by providing the Company fifteen (15) days’ written
notice of such termination. In the event of a termination of employment by
Executive under this Section 8(e), Executive shall be entitled only to the
Accrued Obligations. In the event of termination of Executive’s employment under
this Section 8(e), the Company may, in its sole and absolute discretion, by
written notice accelerate such date of termination without changing the
characterization of such termination as a termination by the Company without
Cause. Following such termination of Executive’s employment by Executive for any
reason, except as set forth in this Section 8(e), Executive shall have no
further rights to any compensation or any other benefits under this Agreement.

(f) Equity Acceleration Upon Removal from Board. Notwithstanding any provision
herein to the contrary, in the event that Executive’s employment is terminated
by the Company without Cause (other than due to death or Disability) prior to
October 18, 2019, and Executive is removed as a member of the Board (other than
for Cause or due to a breach of any provision of the Restrictive Covenant
Agreement) in connection with or following such termination, Executive shall be
entitled to the Equity Acceleration.

(g) Release. Notwithstanding any provision herein to the contrary, the payment
of any amount or provision of any benefit pursuant to sub-section (b), (d) or
(f) of this Section 8 (other than the Accrued Obligations) (collectively, the
“Severance Benefits”) shall be conditioned upon Executive’s (or his estate or
legal representatives) execution, delivery to the Company, and non-revocation of
the Release of Claims (and the expiration of any revocation period contained in
such Release of Claims) within sixty (60) days following the date of Executive’s
termination of employment hereunder or removal from the Board, as applicable. If
Executive fails to execute the Release of Claims in such a timely manner so as
to permit any revocation period to expire prior to the end of such sixty
(60) day period, or timely revokes Executive’s acceptance of such release
following its execution, Executive shall not be entitled to any of the Severance
Benefits. Further, (i) to the extent that any of the Severance Benefits
constitutes “nonqualified deferred compensation” for purposes of Section 409A of
the Code, any payment of any amount or provision of any benefit otherwise
scheduled to occur prior to the sixtieth (60th) day following the date of
Executive’s termination of employment hereunder, but for the condition on
executing the Release of Claims as set forth herein, shall not be made until the
first regularly scheduled payroll date following such sixtieth (60th) day and
(ii) to the extent that any of the Severance Benefits do not constitute
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
any payment of any amount or provision of any benefit otherwise scheduled to
occur following the date of Executive’s termination of employment hereunder, but
for the condition on executing the Release of Claims as set forth herein, shall
not be made until the first regularly scheduled payroll date following the date
the Release of Claims is timely executed and the applicable revocation period
has ended, after which, in each case, any remaining Severance Benefits shall
thereafter be provided to Executive according to the applicable schedule set
forth herein. For the avoidance of doubt, in the event of a termination due to
Executive’s death or Disability, Executive’s obligations herein to execute and
not revoke the Release of Claims may be satisfied on Executive’s behalf by
Executive’s estate or a person having legal power of attorney over Executive’s
affairs.

 

6



--------------------------------------------------------------------------------

Section 9. Restrictive Covenant Agreement.

As a condition of, and prior to commencement of, Executive’s employment with the
Company, Executive shall have executed and delivered to the Company the
Restrictive Covenant Agreement. The parties hereto acknowledge and agree that
this Agreement and the Restrictive Covenant Agreement shall be considered
separate contracts, and the Restrictive Covenant Agreement will survive the
termination of this Agreement for any reason.

Section 10. Representations and Warranties of Executive.

Executive represents and warrants to the Company that:

(a) Executive is entering into this Agreement voluntarily and that Executive’s
employment hereunder and compliance with the terms and conditions hereof will
not conflict with or result in the breach by Executive of any agreement to which
Executive is a party or by which Executive may be bound;

(b) Executive has not violated, and in connection with Executive’s employment
with the Company will not violate, any non-solicitation, non-competition, or
other similar covenant or agreement of a prior employer by which Executive is or
may be bound; and

(c) in connection with Executive’s employment with the Company, Executive will
not use any confidential or proprietary information Executive may have obtained
in connection with employment with any prior employer.

Section 11. Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Executive acknowledges and
represents that the Company has not provided any tax advice to Executive in
connection with this Agreement and that Executive has been advised by the
Company to seek tax advice from Executive’s own tax advisors regarding this
Agreement and payments that may be made to Executive pursuant to this Agreement,
including specifically, the application of the provisions of Section 409A of the
Code to such payments.

Section 12. Set Off; Mitigation.

The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim, or
recoupment of undisputed amounts owed by Executive to the Company or its
affiliates; provided, however, that to the extent any amount so subject to
set-off, counterclaim, or recoupment is payable in installments hereunder, such
set-off, counterclaim, or recoupment shall not modify the applicable payment
date of any installment, and to the extent an obligation cannot be satisfied by
reduction of a single installment payment, any portion not satisfied shall
remain an outstanding obligation of Executive and shall be applied to the next
installment only at such time the installment is otherwise payable pursuant to
the specified payment schedule. Executive shall not be required to mitigate the
amount of any payment or benefit provided pursuant to this Agreement by seeking
other employment or otherwise, and except as provided in connection with COBRA
Continuation Coverage, the amount of any payment or benefit provided for
pursuant to this Agreement shall not be reduced by any compensation earned as a
result of Executive’s other employment or otherwise.

 

7



--------------------------------------------------------------------------------

Section 13. Additional Section 409A Provisions.

Notwithstanding any provision in this Agreement to the contrary—

(a) Any payment otherwise required to be made hereunder to Executive at any date
as a result of the termination of Executive’s employment shall be delayed for
such period of time as may be necessary to meet the requirements of
Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”). On the first business
day following the expiration of the Delay Period, Executive shall be paid, in a
single cash lump sum, an amount equal to the aggregate amount of all payments
delayed pursuant to the preceding sentence, and any remaining payments not so
delayed shall continue to be paid pursuant to the payment schedule set forth
herein.

(b) Each payment in a series of payments hereunder shall be deemed to be a
separate payment for purposes of Section 409A of the Code.

(c) To the extent that any right to reimbursement of expenses or payment of any
benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A of the Code), (i) any such
expense reimbursement shall be made by the Company no later than the last day of
the taxable year following the taxable year in which such expense was incurred
by Executive, (ii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (iii) the amount of
expenses eligible for reimbursement or in-kind benefits provided during any
taxable year shall not affect the expenses eligible for reimbursement or in-kind
benefits to be provided in any other taxable year; provided, that the foregoing
clause shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect.

(d) While the payments and benefits provided hereunder are intended to be
structured in a manner to avoid the implication of any penalty taxes under
Section 409A of the Code, in no event whatsoever shall the Company or any of its
affiliates (including, without limitation, the Company) be liable for any
additional tax, interest, or penalties that may be imposed on Executive as a
result of Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code (other than for withholding obligations or other
obligations applicable to employers, if any, under Section 409A of the Code).

Section 14. Golden Parachute Tax Provision.

(a) If there is a change in ownership or control of the Company that would cause
any payment or distribution by the Company or any other Person or entity to
Executive or for Executive’s benefit (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) to be subject to the excise tax imposed by Section 4999 of the Code
(such excise tax, together with any interest or penalties incurred by Executive
with respect to such excise tax, the “Excise Tax”), then Executive will receive
the greatest of the following, whichever gives Executive the highest net
after-tax amount (after taking into account federal, state, local and social
security taxes): (a) the Payments or (b) one dollar less

 

8



--------------------------------------------------------------------------------

than the amount of the Payments that would subject Executive to the Excise Tax
(the “Safe Harbor Amount”). If a reduction in the Payments is necessary so that
the Payments equal the Safe Harbor Amount and none of the Payments constitutes
nonqualified deferred compensation (within the meaning of Section 409A of the
Code), then the reduction shall occur in the manner Executive elects in writing
prior to the date of payment. If any Payment constitutes nonqualified deferred
compensation or if Executive fails to elect an order, then the Payments to be
reduced will be determined in a manner which has the least economic cost to
Executive and, to the extent the economic cost is equivalent, will be reduced in
the inverse order of when payment would have been made to Executive, until the
reduction is achieved. All determinations required to be made under this
Section 14, including whether and when the Safe Harbor Amount is required and
the amount of the reduction of the Payments and the assumptions to be utilized
in arriving at such determination, shall be made by an independent, certified
public accounting firm designated by the Company (the “Accounting Firm”). All
fees and expenses of the Accounting Firm shall be borne solely by the
Company. Any determination by the Accounting Firm shall be binding upon Company
and Executive.

(b) The Company hereby agrees that, for purposes of determining whether any
parachute payment would be subject to the Excise Tax, the non-compete set forth
in Exhibit A (the “Non-Compete Provision”) shall be treated as an agreement for
the performance of personal services. The Company hereby agrees to indemnify,
defend, and hold Executive harmless from and against any adverse impact, tax,
penalty, or excise tax resulting from the Company or the Accounting Firm’s
attribution of a value to the Non-Compete Provision that is less than the
product of (i) the greater of (A) the total compensation amount that would be
required to be disclosed under Item 402(c) of Securities and Exchange Commission
Regulation S-K for the year prior to the year of the change in control (or, if
Executive was not employed by the Company during the year prior to the year of
the change in control, the year of the change in control) (provided that if
Executive was not employed for the full year, Executive’s base salary for such
year shall be annualized) or (B) an independent valuation of the Non-Compete
Provision, multiplied by (ii) the duration of the Non-Compete Provision in years
(this product, the “Post Change in Control Reasonable Compensation”), to the
extent that use of such lesser amount results in a larger Excise Tax than
Executive would have been subject to had the Company or Accounting Firm
attributed a value to the Non-Compete Provision that is at least equal to the
Post Change in Control Reasonable Compensation.

Section 15. Clawbacks.

All payments made pursuant to this Agreement are subject to the “clawback”
obligations of Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Act, as may be amended from time to time, and any other “clawback” obligations
pursuant to applicable law, rule, regulation or Company policy, in each case as
consistently applied to all similarly situated executives of the Company.

 

9



--------------------------------------------------------------------------------

Section 16. Successors and Assigns; No Third-Party Beneficiaries.

(a) The Company. This Agreement shall inure to the benefit of the Company and
its respective successors and assigns. Neither this Agreement nor any of the
rights, obligations, or interests arising hereunder may be assigned by the
Company to a Person (other than another member of the Company Group, or its or
their respective successors) without Executive’s prior written consent (which
shall not be unreasonably withheld, delayed, or conditioned); provided, however,
that in the event of a sale of all or substantially all of the assets of the
Company or any direct or indirect division or subsidiary thereof to which
Executive’s employment primarily relates, the Company may provide that this
Agreement will be assigned to, and assumed by, the acquiror of such assets, it
being agreed that in such circumstances, Executive’s consent will not be
required in connection therewith. In the event of any assignment or assumption
of this Agreement or the Restrictive Covenant Agreement in connection with a
sale of all or substantially all of the assets of the Company or any direct or
indirect division or subsidiary thereof to which Executive’s employment
primarily relates, the scope and applicability of Executive’s noncompetition and
customer nonsolicitation covenants under the Restrictive Covenant Agreement (or
any other agreement entered into by Executive and the Company prior to such
sale) will be determined as of immediately prior to such sale, unless Executive
shall otherwise agree or shall continue his employment pursuant to this
Agreement and the Restrictive Covenant Agreement for at least six months
following such sale.

(b) Executive. Executive’s rights and obligations under this Agreement shall not
be transferable by Executive by assignment or otherwise, without the prior
written consent of the Company; provided, however, that if Executive shall die,
all amounts then payable to Executive hereunder (including future unpaid
installments thereof) shall be paid in accordance with the terms of this
Agreement to Executive’s devisee, legatee, or other designee, or if there be no
such designee, to Executive’s estate.

(c) No Third-Party Beneficiaries. Except as otherwise set forth in Section 8(b)
or Section 16(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Company, the other members of the
Company Group, and Executive any legal or equitable right, remedy, or claim
under or with respect to this Agreement or any provision of this Agreement.

Section 17. Waiver and Amendments.

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

Section 18. Severability.

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

 

10



--------------------------------------------------------------------------------

Section 19. Governing Law and Jurisdiction.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE, APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT
STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY DISPUTE, CONTROVERSY OR
CLAIM BETWEEN EXECUTIVE AND THE COMPANY ARISING OUT OF THIS AGREEMENT OR THE
RESTRICTIVE COVENANT AGREEMENT SHALL BE RESOLVED BY ARBITRATION ADMINISTERED BY
THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) IN ACCORDANCE WITH ITS EMPLOYMENT
ARBITRATION RULES INCLUDING THE EMERGENCY INTERIM RELIEF PROCEDURES OF THE AAA.
JUDGMENT ON THE AWARD RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED IN ANY COURT
HAVING JURISDICTION THEREOF. THE PLACE OF ARBITRATION SHALL BE WILMINGTON,
DELAWARE. THE ARBITRATOR(S) MAY GRANT INJUNCTIONS OR OTHER RELIEF IN SUCH
DISPUTE OR CONTROVERSY. THE DECISION OF THE ARBITRATOR(S) SHALL BE FINAL,
CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION. EXCEPT AS SPECIFICALLY
SET FORTH HEREIN, THE COMPANY SHALL PAY ALL ARBITRATOR’S FEES AND EXPENSES AND
EXECUTIVE AND THE COMPANY SHALL EACH BEAR THEIR OWN ATTORNEYS’ FEES INCURRED IN
CONNECTION WITH THE ARBITRATION, AND THE ARBITRATOR(S) WILL NOT HAVE AUTHORITY
TO BE ENTITLED TO AWARD ATTORNEYS’ FEES UNLESS A STATUTE OR CONTRACT AT ISSUE IN
THE DISPUTE AUTHORIZES THE AWARD OF ATTORNEYS’ FEES TO THE PREVAILING PARTY, IN
WHICH CASE THEARBITRATOR(S) SHALL HAVE THE AUTHORITY TO MAKE AN AWARD OF
ATTORNEYS’ FEES AS REQUIRED OR PERMITTED BY APPLICABLE LAW. IF THERE IS A
DISPUTE AS TO WHETHER THE COMPANY OR EXECUTIVE IS THE PREVAILING PARTY IN THE
ARBITRATION, THE ARBITRATOR(S) WILL DECIDE THIS ISSUE. LIABILITY FOR THE FEES
AND EXPENSES OF ALL THE ARBITRATORS WITH RESPECT TO THE ARBITRATION SHALL BE
EVENLY DIVIDED BETWEEN THE PARTIES TO THE ARBITRATION. THE DETERMINATION
RENDERED BY THE ARBITRATOR(S) SHALL (I) SPECIFY THE FINDING OF FACTS UPON WHICH
IT IS BASED AND THE REASONS THEREFOR, AND (II) BE CONCLUSIVE AND BINDING UPON
THE PARTIES. NOTWITHSTANDING THE PROVISIONS OF THIS PARAGRAPH, THE COMPANY SHALL
NOT BE COMPELLED TO ARBITRATE CLAIMS ARISING UNDER THE RESTRICTIVE COVENANT
AGREEMENT AND MAY INSTITUTE JUDICIAL PROCEEDINGS TO ENFORCE THAT AGREEMENT
PURSUANT TO THE RESTRICTICE COVENANT AGREEMENT. EXECUTIVE HEREBY AGREES TO
SUBMIT ANY AND ALL CLAIMS EXECUTIVE MAY HAVE AGAINST THE COMPANY ON AN
INDIVIDUAL BASIS. THIS MEANS THAT NO CLAIM (INCLUDING ANY CLAIM RELATED TO TERMS
OR CONDITIONS OF EXECUTIVE’S EMPLOYMENT WITH OR COMPENSATION PAID BY THE
COMPANY, OR ANY CHANGE IN OR TERMINATION OF EXECUTIVE’S EMPLOYMENT) MAY BE
LITIGATED OR ARBITRATED ON A CLASS OR COLLECTIVE BASIS. EXECUTIVE ALSO HEREBY
WAIVES ANY RIGHT TO SUBMIT, INITIATE, OR PARTICIPATE IN A REPRESENTATIVE
CAPACITY OR AS A PLAINTIFF, CLAIMANT, OR MEMBER IN A CLASS ACTION, COLLECTIVE
ACTION, OR OTHER REPRESENTATIVE OR JOINT ACTION AGAINST THE COMPANY, REGARDLESS
OF WHETHER THE ACTION IS FILED IN ARBITRATION OR IN A

 

11



--------------------------------------------------------------------------------

JUDICIAL OR ADMINISTRATIVE FORUM. FURTHERMORE, IF A COURT ORDERS THAT A CLASS,
COLLECTIVE, OR OTHER REPRESENTATIVE OR JOINT ACTION SHOULD PROCEED, IN NO EVENT
WILL SUCH ACTION PROCEED IN AN ARBITRATION FORUM. CLAIMS MAY NOT BE JOINED OR
CONSOLIDATED IN ARBITRATION WITH DISPUTES BROUGHT BY ANY OTHER INDIVIDUAL(S),
UNLESS AGREED TO IN WRITING BY ALL PARTIES.

Section 20. Indemnification; D&O Insurance.

The Company will indemnify and hold Executive harmless for all acts and
omissions to act, in the performance of his duties, to the maximum extent
permitted under the Company charter and by-laws and under applicable law. The
Company will cover Executive as an insured under any contract of directors and
officers liability insurance that covers other members of the Board.

Section 21. Notices.

(a) Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications shall be mailed or delivered to the following
addresses:

If to the Company:

Chairman of the Board/Melinta Therapeutics, Inc.

c/o Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attn: Sean M. Ewen, Esq.

If to Executive:

Executive’s last known address, as reflected in the Company’s records.

(b) Date of Delivery. Any notice so addressed shall be deemed to be given or
received (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.

Section 22. Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

 

12



--------------------------------------------------------------------------------

Section 23. Entire Agreement.

This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Executive. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement.

Section 24. Survival of Operative Sections.

Upon any termination of Executive’s employment, the provisions of Section 8
through Section 25 of this Agreement (together with any related definitions set
forth in Appendix A to this Agreement) shall survive to the extent necessary to
give effect to the provisions thereof.

Section 25. Counterparts.

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument. The execution of this Agreement may be by actual
signature or by signature delivered by facsimile or by e-mail as a portable
document format (.pdf) file or image file attachment.

* * *

[Signatures to appear on the following page(s).]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

MELINTA THERAPEUTICS, INC.

 

By:  

/s/ Peter Milligan

  Title: Chief Financial Officer

EXECUTIVE  

/s/ John Johnson

John Johnson

[Signature Page to J. Johnson Employment Agreement]



--------------------------------------------------------------------------------

Appendix A

Definitions

In this Appendix A, and in the Agreement unless the context otherwise requires,
the following terms shall have the meanings assigned below (unless otherwise
specified Section references in this Appendix A are to Sections of this
Agreement):

(a) “AAA” shall have the meaning set forth in Section 19 hereof.

(b) “Accounting Firm” shall have the meaning set forth in Section 14 hereof.

(c) “Accrued Obligations” shall mean (i) all accrued but unpaid Salary through
the Termination Date, (ii) any unpaid or unreimbursed expenses incurred in
accordance with Section 7 hereof, and (iii) any benefits provided under the
Company’s employee benefit plans upon a termination of employment (excluding any
employee benefit plan providing for severance or similar benefits), in
accordance with the terms contained therein.

(d) “Agreement” shall have the meaning set forth in the preamble hereto.

(e) “Board” shall mean the Board of Directors of the Company.

(f) “Cause” shall mean (i) Executive’s act(s) of gross negligence or willful
misconduct in the course of Executive’s employment hereunder, (ii) willful
failure or refusal in any material respect by Executive to perform Executive’s
duties or responsibilities, (iii) misappropriation (or attempted
misappropriation) by Executive of any assets or business opportunities of the
Company or any other member of the Company Group, (iv) embezzlement or fraud
committed (or attempted) by Executive, at Executive’s direction, or with
Executive’s prior actual knowledge, (v) Executive’s conviction of or pleading
“guilty” or “ no contest” to, (x) a felony or (y) any other criminal charge that
has, or could be reasonably expected to have, an adverse impact on the
performance of Executive’s duties to the Company or any other member of the
Company Group or otherwise result in material injury to the reputation or
business of the Company or any other member of the Company Group, (vi) any
material violation by Executive of the material policies of the Company,
including but not limited to those relating to sexual harassment or business
conduct, and those otherwise set forth in the manuals or statements of policy of
the Company, or (vii) Executive’s material breach of this Agreement or breach of
the Restrictive Covenant Agreement. If, within ninety (90) days subsequent to
Executive’s termination for any reason other than by the Company for Cause, the
Company discovers that Executive’s employment could have been terminated for
Cause, Executive’s employment will be deemed to have been terminated for Cause
for all purposes, and Executive will be required to disgorge to the Company all
amounts received pursuant to this Agreement or otherwise on account of such
termination that would not have been payable to Executive had such termination
been by the Company for Cause.

(g) “Change in Control” shall have the meaning set forth in the Melinta
Therapeutics, Inc. 2018 Stock Incentive Plan, as amended from time to time.

 

A-1



--------------------------------------------------------------------------------

(h) “COBRA” shall mean Part 6 of Title I of the Employee Retirement Income
Security Act of 1974, as amended, and Section 4980B of the Code, and the rules
and regulations promulgated under either of them.

(i) “COBRA Continuation Coverage” shall have the meaning set forth in
Section 8(b)(ii) hereof.

(j) “COBRA Continuation Period” shall mean the eighteen (18) month period
following Executive’s Termination Date.

(k) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder.

(l) “Commencement Date” shall have the meaning set forth in Section 2 hereof.

(m) “Company” shall have the meaning set forth in the preamble hereto.

(n) “Company Group” shall mean the Company together with any direct or indirect
subsidiaries of the Company.

(o) “Compensation Committee” shall mean the Compensation Committee of the Board.

(p) “Delay Period” shall have the meaning set forth in Section 13(a) hereof.

(q) “Disability” shall mean any physical or mental disability or infirmity of
Executive that prevents the performance of Executive’s duties for a period of
(i) ninety (90) consecutive days or (ii) one hundred twenty
(120) non-consecutive days during any twelve (12) month period. Any question as
to the existence, extent, or potentiality of Executive’s Disability upon which
Executive and the Company cannot agree shall be determined by a qualified,
independent physician selected by the Company. The determination of any such
physician shall be final and conclusive for all purposes of this Agreement.

(r) “Equity Acceleration” shall have the meaning set forth in Section 8(b)(iii)
hereof.

(s) “Excise Tax” shall have the meaning set forth in Section 14(a) hereof.

(t) “Executive” shall have the meaning set forth in the preamble hereto.

(u) “Initial Stock Option Grant” shall have the meaning set forth in
Section 4(c) hereof.

(v) “Initial Restricted Stock Unit Grant” shall have the meaning set forth in
Section 4(c).

(w) “Lump Sum Payment” shall have the meaning set forth in Section 8(b)(iv)
hereof.

(x) “Non-Compete Provision” shall have the meaning set forth in Section 14(b)
hereof.

 

A-2



--------------------------------------------------------------------------------

(y) “Payment” shall have the meaning set forth in Section 14(a) hereof.

(z) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

(aa) “Post Change in Control Reasonable Compensation” shall have the meaning set
forth in Section 14(b) hereof.

(bb) “Release of Claims” shall mean the Release of Claims in substantially the
same form attached hereto as Exhibit B (as the same may be revised from time to
time by the Company upon the advice of counsel).

(cc) “Restrictive Covenant Agreement” shall mean the Employee Noncompetition,
Nondisclosure and Developments Agreement attached hereto as Exhibit A.

(dd) “Safe Harbor Amount” shall have the meaning set forth in Section 14 hereof.

(ee) “Salary” shall mean the salary provided for in Section 4(a) hereof or any
increased salary granted to Executive pursuant to Section 4(a) hereof.

(ff) “Severance Benefits” shall have the meaning set forth in Section 8(g)
hereof.

(gg) “Term” shall mean the period specified in Section 2 hereof.

(hh) “Termination Date” shall mean the date on which Executive’s employment
hereunder terminates in accordance with this Agreement (which, in the case of a
notice of non-renewal of the Term in accordance with Section 2 hereof, shall
mean the date on which the Term expires).

 

A-3



--------------------------------------------------------------------------------

Exhibit A

EMPLOYEE NONCOMPETITION,

NONDISCLOSURE AND DEVELOPMENTS AGREEMENT

This Employee Noncompetition, Nondisclosure and Developments Agreement (the
“Agreement”) is entered into by and between John Johnson the undersigned
employee and Melinta Therapeutics, Inc., its parents, affiliates and
subsidiaries (the “Company”) on the date set forth beneath the parties’
signatures (the “Effective Date”).

NOW THEREFORE, in consideration of my employment by the Company pursuant to the
employment agreement entered into with the Company contemporaneous with this
Agreement (“Employment Agreement”) and of the covenants herein, and for other
good and valuable consideration, I hereby covenant and agree as follows:

 

1.

Noncompetition.

During the period of my employment by the Company, I shall not, directly or
indirectly, alone or as a consultant, partner, officer, director, employee,
joint venturer, lender or stockholder of any entity, engage in any business or
activity that is in competition with the products or services being created,
developed, manufactured, marketed, distributed or sold by the Company in (a) the
United States or (b) worldwide. For the twenty-four (24) month period following
the termination of my employment, regardless of the reasons for my termination,
I will not engage in the management of or participation in programs at or on
behalf of any entity in the business of developing, marketing or selling
anti-infective products that compete with the anti-infective products being
created, developed, manufactured, marketed, distributed or sold by the Company
during my employment or in which the Company is planning to engage or has in the
previous twelve (12) months engaged. Prohibited activities under the immediately
preceding sentence are referred to as “Competitive” products.

 

2.

Nonsolicitation of Customers.

During the period of my employment by the Company and for the eighteen
(18) month period following the termination of my employment, regardless of the
reasons for my termination, I shall not, directly or indirectly, alone or as a
consultant, partner, officer, director, employee, joint venturer, lender or
stockholder of any entity, solicit or do business with any customer of the
Company or any potential customer of the Company (i) with whom I have had
contact or (ii) about whom I obtained information, or became familiar with
through Confidential Information (as defined in Paragraph 5), during the course
of my employment with the Company, for the purpose of developing, marketing or
selling Competitive products.

 

3.

Nonsolicitation of Employees.

(a) During the period of my employment by the Company and for the eighteen
(18) month period following the termination of my employment, regardless of the
reasons for the termination, I will not, in any manner, hire or engage, or
assist any company or business organization by which I am employed or which is
directly or indirectly controlled by me to hire or engage, any person who is or
was employed by the Company (or is or was an individual independent contractor
providing significant services to the Company) within the twelve (12) month
period prior to the date of such hiring.

 

A-1



--------------------------------------------------------------------------------

(b) During the period of my employment by the Company and for the eighteen
(18) month period following the termination of my employment, regardless of the
reasons for the termination, I will not, in any manner, solicit, recruit or
induce, or assist any company or business organization by which I am employed or
which is directly or indirectly controlled by me to solicit, recruit or induce,
any person who is or was employed by the Company (or is or was an individual
independent contractor providing significant services to the Company) within the
twelve (12) month period prior to the date of such hiring, to leave his or her
employment, relationship or engagement with the Company.

(c) Further, during the period of my employment by the Company and for the
eighteen (18) month period following the termination of my employment,
regardless of the reasons for the termination, I shall not interfere with the
Company’s relationship with any agent, representative, contractor, project
consultant or consultant then engaged by the Company.

 

4.

Nondisclosure.

I shall not at any time, whether during or after the termination of my
employment, reveal to any person or entity any Confidential Information except
to (a) employees of the Company who need to know such Confidential Information
for the purposes of their employment, (b) others as I reasonably determine
appropriate to discharge my duties with the Company, or (c) as otherwise
authorized by the Company in writing. The term “Confidential Information” shall
include any information concerning the organization, business or finances of the
Company or of any third party which the Company is under an obligation to keep
confidential that is maintained by the Company as confidential. Such
Confidential Information shall include, but is not limited to, trade secrets or
confidential information respecting inventions, products, designs, methods,
know-how, techniques, systems, processes, specifications, blueprints,
engineering data, software programs, works of authorship, customer lists,
customer information, financial information, pricing information, personnel
information, business plans, projects, plans and proposals. I shall keep
confidential all matters entrusted to me and shall not use or attempt to use any
Confidential Information except as may be required in the ordinary course of
performing my duties as an employee of the Company, nor shall I use any
Confidential Information in any manner which may injure or cause loss or may be
calculated to injure or cause loss to the Company, whether directly or
indirectly.

 

5.

Assignment of Developments.

(a) If at any time or times during my employment, I shall (either alone or with
others) make, conceive, create, discover, invent or reduce to practice any
Development that (i) relates to the business of the Company or any customer of
or supplier to the Company or any of the products or services being developed,
manufactured or sold by the Company or which may be used in relation therewith;
or (ii) results from tasks assigned to me by the Company; or (iii) results from
the use of premises or personal property (whether tangible or intangible) owned,
leased or contracted for by the Company, then all such Developments and the
benefits thereof are and shall immediately become the sole and absolute property
of the Company and its assigns, as works made

 

A-2



--------------------------------------------------------------------------------

for hire or otherwise. The term “Development” shall mean any invention,
modification, discovery, design, development, improvement, process, software
program, work of authorship, documentation, formula, data, technique, know-how,
trade secret or intellectual property right whatsoever or any interest therein
(whether or not patentable or registrable under copyright, trademark or similar
statutes (including, but not limited to, the Semiconductor Chip Protection Act)
or subject to analogous protection). I shall promptly disclose to the Company
(or any persons designated by it) each such Development. I hereby assign all
rights (including, but not limited to, rights to inventions, patentable subject
matter, copyrights and trademarks) I may have or may acquire in the Developments
and all benefits and/or rights resulting therefrom to the Company and its
assigns without further compensation and shall communicate, without cost or
delay, and without disclosing to others the same, all available information
relating thereto (with all necessary plans and models) to the Company.

(b) Excluded Developments. I represent that the Developments identified in the
Appendix, if any, attached hereto comprise all the Developments that I have made
or conceived prior to my employment by the Company and that are owned or
controlled by me, which Developments are excluded from this Agreement. I
understand that it is only necessary to list the title of such Developments and
the purpose thereof but not details of the Development itself. If no
Developments are identified in the Appendix, it will be deemed that there are no
such exclusions.

 

6.

Whistleblower; Defend Trade Secrets Act Disclosure.

In addition, I understand that nothing in this Agreement shall be construed to
prohibit me from reporting possible violations of law or regulation to any
governmental agency or regulatory body or making other disclosures that are
protected under any law or regulation, or from filing a charge with or
participating in any investigation or proceeding conducted by any governmental
agency or regulatory body.

I understand that the Defend Trade Secrets Act provides that I may not be held
criminally or civilly liable under any Federal or state trade secret law for the
disclosure of a trade secret that is made in confidence to a Federal, state, or
local government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or that is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. In the event that I file a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, I may disclose the trade secret to my attorney and use the trade secret
information in the court proceeding, if I file any document containing the trade
secret under seal and do not disclose the trade secret, except pursuant to court
order.

 

7.

Non-Disparagement.

During the period of my employment by the Company, and at all times thereafter,
I will not make any disparaging or defamatory comments regarding the Company or
its respective current or former directors, officers, employees or shareholders
in any respect or make any comments concerning any aspect of my relationship
with the Company or any conduct or events which precipitated any termination of
my employment from the Company. During the period of my employment by the
Company, and at all times thereafter, the Company will not, through any
authorized public statement, and will direct the Company’s officers and members
of the board of

 

A-3



--------------------------------------------------------------------------------

directors not to make any disparaging or defamatory comments regarding me in any
respect or make any comments concerning any aspect of my relationship with the
Company or any conduct or events which precipitated any termination of my
employment from the Company. However, the Company’s and my obligations under
this paragraph 7 shall not apply to disclosures required by applicable law,
regulation, or order of a court or governmental agency.

 

8.

Further Assurances.

I shall, during my employment and at any time thereafter, at the request and
cost of the Company, promptly sign, execute, make and do all such deeds,
documents, acts and things as the Company and its duly authorized officers may
reasonably require:

(a) to apply for, obtain, register and vest in the name of the Company alone
(unless the Company otherwise directs) patents, copyrights, trademarks or other
analogous protection in any country throughout the world relating to a
Development and when so obtained or vested to renew and restore the same; and

(b) to defend any judicial, opposition or other proceedings in respect of such
applications and any judicial, opposition or other proceeding, petition or
application for revocation of any such patent, copyright, trademark or other
analogous protection.

(c) If the Company is unable, after reasonable effort, to secure my signature on
any application for patent, copyright, trademark or other analogous protection
or other documents regarding any legal protection relating to a Development,
whether because of my physical or mental incapacity or for any other reason
whatsoever, I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney-in-fact, to act for and
in my behalf and stead to execute and file any such application or applications
or other documents and to do all other lawfully permitted acts to further the
prosecution and issuance of patent, copyright or trademark registrations or any
other legal protection thereon with the same legal force and effect as if
executed by me.

 

9.

Employment At Will.

I understand that this Agreement does not constitute an implied or written
employment contract and that my employment with the Company is on an “at-will”
basis. Accordingly, I understand that either the Company or I may terminate my
employment at any time, for any or no reason, subject to the terms of my
Employment Agreement.

 

10.

Severability.

I hereby agree that each provision and the subparts of each provision herein
shall be treated as separate and independent clauses, and the unenforceability
of any one clause shall in no way impair the enforceability of any of the other
clauses of this Agreement. Moreover, if one or more of the provisions contained
in this Agreement shall for any reason be held to be excessively broad as to
scope, activity, subject or otherwise so as to be unenforceable at law, such
provision or provisions shall be construed by the appropriate judicial body by
limiting or reducing it or them, so as to be enforceable to the maximum extent
compatible with the applicable law as it shall then appear. I hereby further
agree that the language of all parts of this Agreement shall in all cases be
construed as a whole according to its fair meaning and not strictly for or
against either of the parties.

 

A-4



--------------------------------------------------------------------------------

11.

Amendments; Waiver.

Any amendment to or modification of this Agreement, or any waiver of any
provision hereof, shall be in writing and signed by the Company. Any waiver by
the Company of a breach of any provision of this Agreement shall not operate or
be construed as a waiver of any subsequent breach of such provision or any other
provision hereof.

 

12.

Survival.

This agreement shall be effective as of the Effective Date. The parties
obligations under this Agreement shall survive the termination of my employment
regardless of the manner of such termination, in accordance with the terms
hereof, and shall be binding, respectively, upon the Company’s successors and
assigns and on my heirs, executors, administrators and legal representatives.

 

13.

Assignment.

The Company shall have the right to assign this Agreement to its successors and
assigns, and all covenants and agreements hereunder shall inure to the benefit
of and be enforceable by said successors or assigns. I may not assign this
Agreement.

 

14.

Representations.

(a) I represent that my employment with the Company and my performance of all of
the terms of this Agreement do not and will not breach any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to my employment by the Company. I have not entered into, and I shall not
enter into, any agreement either written or oral in conflict herewith. I agree
that in the course of my employment with the Company, if the Company requests
that I undertake activities that will cause me to use Confidential Information
of my prior employer, I will inform the Company of that fact.

(b) I agree that the restrictions set forth in this Agreement are reasonable and
necessary to protect specific business interests of the Company. I agree that
any breach of this Agreement by me will cause irreparable damage to the Company
and that in the event of such breach the Company shall have, in addition to any
and all remedies of law, the right to an injunction, specific performance or
other equitable relief to prevent the violation of my obligations hereunder. The
Company may apply for such injunctive relief in any court of competent
jurisdiction without the necessity of posting any bond or other security.

 

15.

Governing Law; Forum Selection Clause.

This Agreement and any claims arising out of this Agreement (or any other claims
arising out of the relationship between the parties) shall be governed by and
construed in accordance with the laws of the State of Delaware and shall in all
respects be interpreted, enforced and governed under the internal and domestic
laws of such state, without giving effect to the principles of conflicts of laws
of such state. Any claims or legal actions by one party against the other shall
be commenced and maintained in any state or federal court located in such state,
and I hereby submit to the jurisdiction and venue of any such court.

 

A-5



--------------------------------------------------------------------------------

16.

Entire Agreement.

This Agreement sets forth the complete, sole and entire agreement between the
parties on the subject matter herein and supersedes any and all other
agreements, negotiations, discussions, proposals, or understandings, whether
oral or written, previously entered into, discussed or considered by the parties

[Signature to appear on the following page.]

 

A-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
Effective Date.

 

Melinta Therapeutics, Inc. By:  

/s/ Peter Milligan

  Title: Chief Financial Officer

/s/ John Johnson

John Johnson

 

Address:  

 

 

 

Date:  

October 22, 2018

[Signature Page to Employee Noncompetition, Nondisclosure and Developments
Agreement]



--------------------------------------------------------------------------------

APPENDIX – TITLE/PURPOSE OF DEVELOPMENTS

The following is a complete list of all Developments owned or controlled by me
and the purpose of those Developments:

If There Are No Developments Check Her             

eIf There Are Developments Check Here And List Below            

Developments and purpose:

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

Exhibit B

RELEASE OF CLAIMS

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.

For and in consideration of the Severance Benefits (as defined in my Employment
Agreement, dated October 22, 2018, with Melinta Therapeutics, Inc. (such
corporation, the “Company” and such agreement, my “Employment Agreement”)), and
other good and valuable consideration, I, John Johnson, for and on behalf of
myself and my heirs, administrators, executors, and assigns, effective as of the
date on which this release becomes effective pursuant to its terms, do fully and
forever release, remise, and discharge each of the Company and each of its
direct and indirect subsidiaries and affiliates, and their respective successors
and assigns, together with their respective current and former officers,
directors, partners, shareholders, employees, and agents (collectively, and with
the Company, the “Group”), from any and all claims whatsoever up to the date
hereof that I had, may have had, or now have against the Group, whether known or
unknown, for or by reason of any matter, cause, or thing whatsoever, including
any claim arising out of or attributable to my employment or the termination of
my employment with the Company, whether for tort, breach of express or implied
employment contract, intentional infliction of emotional distress, wrongful
termination, unjust dismissal, defamation, libel, or slander, or under any
federal, state, or local law dealing with discrimination based on age, race,
sex, national origin, handicap, religion, disability, or sexual orientation. The
release of claims in this Release includes, but is not limited to, all claims
arising under the Age Discrimination in Employment Act of 1967 (“ADEA”), Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1990, the Civil Rights Act of 1991, the Family and Medical Leave Act of 1993,
the Employee Retirement Income Security Act of 1974, as amended, the Worker
Adjustment and Retraining Notification Act of 1988 and the Equal Pay Act of
1963, each as may be amended from time to time, and all other federal, state,
and local laws, the common law, and any other purported restriction on an
employer’s right to terminate the employment of employees. The release contained
herein is intended to be a general release of any and all claims to the fullest
extent permissible by law and for the provisions regarding the release of claims
against the Group to be construed as broadly as possible, and hereby incorporate
in this release similar federal, state or other laws, all of which I also hereby
expressly waive.

I understand and agree that claims or facts in addition to or different from
those which are now known or believed by me to exist may hereafter be
discovered, but it is my intention to fully and forever release, remise and
discharge all claims which I had, may have had, or now have against the Group,
whether known or unknown, suspected or unsuspected, asserted or unasserted,
contingent or noncontingent, without regard to the subsequent discovery or
existence of such additional or different facts. Without limiting the foregoing,
by signing this Release, I expressly waive and release any provision of law that
purports to limit the scope of a general release.

 

B-1



--------------------------------------------------------------------------------

I acknowledge and agree that as of the date I execute this Release, I have no
knowledge of any facts or circumstances that give rise or could give rise to any
claims under any of the laws listed in the preceding paragraphs.

By executing this Release, I specifically release all claims relating to my
employment and its termination under the ADEA, a United States federal statute
that, among other things, prohibits discrimination on the basis of age in
employment and employee benefit plans.

Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under Section 8
of my Employment Agreement, (ii) any claims that cannot be waived by law, or
(iii) my right of indemnification and coverage under Company directors and
officers liability insurance under Section 20 of my Employment Agreement.

I expressly acknowledge and agree that I –

 

  •  

Am able to read the language, and understand the meaning and effect, of this
Release;

 

  •  

Have no physical or mental impairment of any kind that has interfered with my
ability to read and understand the meaning of this Release or its terms, and
that I am not acting under the influence of any medication, drug, or chemical of
any type in entering into this Release;

 

  •  

Am specifically agreeing to the terms of the release contained in this Release
because the Company has agreed to pay me the Severance Benefits in consideration
for my agreement to accept it in full settlement of all possible claims I might
have or ever have had, and because of my execution of this Release;

 

  •  

Acknowledge that, but for my execution of this Release, I would not be entitled
to the Severance Benefits;

 

  •  

Understand that, by entering into this Release, I do not waive rights or claims
under the ADEA that may arise after the date I execute this Release;

 

  •  

Had or could have had [twenty-one (21)][forty-five (45)]1 calendar days from the
date of my termination of employment (the “Release Expiration Date”) in which to
review and consider this Release, and that if I execute this Release prior to
the Release Expiration Date, I have voluntarily and knowingly waived the
remainder of the review period;

 

  •  

Have not relied upon any representation or statement not set forth in this
Release or my Employment Agreement made by the Company or any of its
representatives;

 

1 

To be selected based on whether applicable termination was “in connection with
an exit incentive or other employment termination program” (as such phrase is
defined in the Age Discrimination in Employment Act of 1967).

 

B-2



--------------------------------------------------------------------------------

  •  

Was advised to consult with my attorney regarding the terms and effect of this
Release; and

 

  •  

Have signed this Release knowingly and voluntarily.

I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any member of the Group regarding any of the claims released
herein. If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge, or lawsuit, I agree that I shall cause such
complaint, charge, or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any member of the
Group against whom I have filed such a complaint, charge, or lawsuit. This
paragraph shall not apply, however, to a claim of age discrimination under the
ADEA or to any non-waivable right to file a charge with the United States Equal
Employment Opportunity Commission (the “EEOC”) or similar state agency;
provided, however, that if the EEOC or similar state agency were to pursue any
claims relating to my employment with the Company, I agree that I shall not be
entitled to recover any monetary damages or any other remedies or benefits as a
result and that this Release and Section 8 of my Employment Agreement will
control as the exclusive remedy and full settlement of all such claims by me.

I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Group and affirmatively agree not to seek further
employment with the Company or any other member of the Group. I acknowledge that
if I re-apply for or seek employment with the Company or any other member of the
Group, the Company’s or any other member of the Group’s refusal to hire me based
on this provision will provide a complete defense to any claims arising from my
attempt to apply for employment.

Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days immediately following the date of its execution by me
(the “Revocation Period”), during which time I may revoke my acceptance of this
Release by notifying the Company and the Board of Directors of the Company, in
writing, delivered to the Company at its principal executive office, marked for
the attention of its Chairman of the Board. To be effective, such revocation
must be received by the Company no later than 11:59 p.m. Eastern Time on the
seventh (7th) calendar day following the execution of this Release. Provided
that this Release is executed and I do not revoke it during the Revocation
Period, the eighth (8th) calendar day following the date on which this Release
is executed shall be its effective date. I acknowledge and agree that if I
revoke this Release during the Revocation Period, this Release will be null and
void and of no effect, and neither the Company nor any other member of the Group
will have any obligations to pay me the Severance Benefits.

The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns. If any provision of
this Release shall be held by any court of competent jurisdiction to be illegal,
void, or unenforceable, such provision shall be of no force or effect. The
illegality or unenforceability of such provision, however, shall have no effect
upon and shall not impair the enforceability of any other provision of this
Release.

 

B-3



--------------------------------------------------------------------------------

THIS RELEASE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE, APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT
STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY DISPUTE, CONTROVERSY OR
CLAIM BETWEEN ME AND THE COMPANY ARISING OUT OF OR RELATED TO THIS RELEASE SHALL
BE RESOLVED BY ARBITRATION ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION
(“AAA”) IN ACCORDANCE WITH ITS EMPLOYMENT ARBITRATION RULES INCLUDING THE
EMERGENCY INTERIM RELIEF PROCEDURES OF THE AAA. JUDGMENT ON THE AWARD RENDERED
BY THE ARBITRATOR(S) MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.
THE PLACE OF ARBITRATION SHALL BE WILMINGTON, DELAWARE. THE ARBITRATOR(S) MAY
GRANT INJUNCTIONS OR OTHER RELIEF IN SUCH DISPUTE OR CONTROVERSY. THE DECISION
OF THE ARBITRATOR(S) SHALL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES TO
THE ARBITRATION. EXCEPT AS SPECIFICALLY SET FORTH HEREIN, THE COMPANY AND I
SHALL EACH BEAR OUR OWN ATTORNEYS’ FEES INCURRED IN CONNECTION WITH THE
ARBITRATION, AND THE ARBITRATOR(S) WILL NOT HAVE AUTHORITY TO BE ENTITLED TO
AWARD ATTORNEYS’ FEES UNLESS A STATUTE OR CONTRACT AT ISSUE IN THE DISPUTE
AUTHORIZES THE AWARD OF ATTORNEYS’ FEES TO THE PREVAILING PARTY, IN WHICH CASE
THE ARBITRATOR(S) SHALL HAVE THE AUTHORITY TO MAKE AN AWARD OF ATTORNEYS’ FEES
AS REQUIRED OR PERMITTED BY APPLICABLE LAW. IF THERE IS A DISPUTE AS TO WHETHER
THE COMPANY IS OR I AM THE PREVAILING PARTY IN THE ARBITRATION, THE
ARBITRATOR(S) WILL DECIDE THIS ISSUE. LIABILITY FOR THE FEES AND EXPENSES OF ALL
THE ARBITRATORS WITH RESPECT TO THE ARBITRATION SHALL BE EVENLY DIVIDED BETWEEN
THE PARTIES TO THE ARBITRATION. THE DETERMINATION RENDERED BY THE ARBITRATOR(S)
SHALL (I) SPECIFY THE FINDING OF FACTS UPON WHICH IT IS BASED AND THE REASONS
THEREFOR, AND (II) BE CONCLUSIVE AND BINDING UPON THE PARTIES. NOTWITHSTANDING
THE PROVISIONS OF THIS PARAGRAPH, I HEREBY AGREE TO SUBMIT ANY AND ALL CLAIMS I
MAY HAVE AGAINST THE COMPANY ON AN INDIVIDUAL BASIS. THIS MEANS THAT NO CLAIM
(INCLUDING ANY CLAIM RELATED TO TERMS OR CONDITIONS OF MY EMPLOYMENT WITH OR
COMPENSATION PAID BY THE COMPANY, OR ANY CHANGE IN OR TERMINATION OF MY
EMPLOYMENT) MAY BE LITIGATED OR ARBITRATED ON A CLASS OR COLLECTIVE BASIS. I
ALSO HEREBY WAIVE ANY RIGHT TO SUBMIT, INITIATE, OR PARTICIPATE IN A
REPRESENTATIVE CAPACITY OR AS A PLAINTIFF, CLAIMANT, OR MEMBER IN A CLASS
ACTION, COLLECTIVE ACTION, OR OTHER REPRESENTATIVE OR JOINT ACTION AGAINST THE
COMPANY, REGARDLESS OF WHETHER THE ACTION IS FILED IN ARBITRATION OR IN A
JUDICIAL OR ADMINISTRATIVE FORUM. FURTHERMORE, IF A COURT ORDERS THAT A CLASS,
COLLECTIVE, OR OTHER REPRESENTATIVE OR JOINT ACTION SHOULD PROCEED, IN NO EVENT
WILL SUCH ACTION PROCEED IN AN ARBITRATION FORUM. CLAIMS MAY NOT BE JOINED OR
CONSOLIDATED IN ARBITRATION WITH DISPUTES BROUGHT BY ANY OTHER INDIVIDUAL(S),
UNLESS AGREED TO IN WRITING BY ALL PARTIES.

 

B-4



--------------------------------------------------------------------------------

Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Employment Agreement.

*            *             *

 

B-5



--------------------------------------------------------------------------------

I, John Johnson, have executed this Release of Claims on the date set forth
below:

 

 

John Johnson Date: [To Be Executed Following
Termination of Employment]

 

B-6